Citation Nr: 0935669	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-18 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for generalized anxiety disorder with some posttraumatic 
stress disorder (PTSD) features.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from October 1966 to November 1969.  He also subsequently was 
in the Alabama National Guard from February 1978 to July 1994 
with unverified periods of active duty for training (ACDUTRA) 
and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in relevant part, denied the Veteran's claims for 
service connection for bilateral hearing loss, an acquired 
psychiatric disorder, a seizure disorder, and hypertension.  
However, in another decision since issued in May 2003, during 
the pendency of his appeal, the RO granted service connection 
for an acquired psychiatric disorder (specifically, for 
generalized anxiety disorder with some PTSD features) and 
assigned an initial 10 percent rating retroactively effective 
from May 15, 2001, the date of receipt of the Veteran's 
claim.  The RO also granted his claim for bilateral hearing 
loss, assigning a 0 percent (i.e., noncompensable) initial 
rating also retroactively effective from May 15, 2001, the 
date of receipt of his claim.  He continued to appeal, 
requesting higher initial ratings for these now service-
connected disabilities.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  He also continued to appeal for 
service connection for hypertension and a seizure disorder.

In January 2005 the Board issued a decision denying the claim 
for an initial compensable rating for the bilateral hearing 
loss.  So that claim is no longer at issue.  The Board 
remanded the remaining claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  The AMC has since completed 
this additional development and continued to deny these 
remaining claims in a May 2009 supplemental statement of the 
case (SSOC), so they are again before the Board.




FINDINGS OF FACT

1.  The Veteran's psychiatric disorder is manifested by 
depression, anxiety, sleep impairment and mild memory loss 
resulting in a mild social and occupational impairment.

2.  There is no evidence of a current seizure disorder.

3.  Hypertension was diagnosed many years after the Veteran's 
military service ended and has not been linked by competent 
medical evidence to his service.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating, but 
no greater, for the acquired psychiatric disorder.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Codes 9400-9413 (2008).

2.  A seizure disorder was not incurred in or aggravated by 
the Veteran's military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

3.  Hypertension also was not incurred in or aggravated by 
the Veteran's military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the lower Federal Circuit's holding.  
The Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the Veteran in May 2002, September 2002, October 2003, 
October 2005, and August 2006.  These letters informed him of 
the evidence required to substantiate his initial, underlying 
claim for service connection for an acquired psychiatric 
disorder (keeping in mind this claim arose in that context), 
since granted, and his claims for service connection for a 
seizure disorder and hypertension, as well as apprised him of 
his and VA's respective responsibilities in obtaining 
supporting evidence.

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting a downstream issue such as the initial disability 
rating assigned, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
Appellant, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claim.



In any event, here, VA also has complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), by also apprising the Veteran in the most recent 
August 2006 letter of the downstream disability rating and 
effective date elements of his claims - whether they are 
still for service connection or, instead, for a higher 
initial rating for a just service-connected disability.  See 
also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And since 
providing that additional Dingess notice in August 2006, the 
AMC has gone back and readjudicated his claims in the May 
2009 SSOC - including considering any additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical and other records that he and his 
representative identified.  In addition, he was examined for 
VA compensation purposes in April 2002, February 2003, July 
2004 and April 2009 concerning his psychiatric disorder 
claim.  These examination reports are adequate for rating 
purposes with respect to his psychiatric condition, insofar 
as determining the relative severity of this condition.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Board finds that the current record contains 
sufficient medical and other evidence with which to 
accurately evaluate the severity of his psychiatric disorder.  
38 C.F.R. § 3.327.  He was also examined for VA compensation 
purposes in March 2002 and April 2009 concerning his claim 
for hypertension and in April 2009 for his seizure disorder 
claim.  These reports are determinative as to the etiology of 
these conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.  Whether the Veteran is Entitled to a Higher Initial 
Rating for his Psychiatric Disorder

In the May 2003 decision at issue, the RO granted service 
connection for generalized anxiety disorder with PTSD 
features and assigned an initial 10 percent rating.  The 
Veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  For the reasons 
and bases discussed below, the Board finds that a higher 30 
percent rating, but no greater, best contemplates the 
severity of his mental illness.  So this higher rating is 
being assigned.  38 C.F.R. §§ 4.3, 4.7

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since, as mentioned, the Veteran timely appealed the rating 
initially assigned for his psychiatric disorder, just after 
establishing his entitlement to service connection for this 
condition, the Board must consider whether to "stage" his 
rating  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, if the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  

The Veteran's psychiatric disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 10 percent rating contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9413 (2008).

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.



The nomenclature employed in the portion of VA's Rating 
Schedule addressing service-connected psychiatric 
disabilities is based on the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  38 C.F.R. 
§ 4.130.  DSM-IV contains a Global Assessment of Functioning 
(GAF) scale, with scores ranging between zero and 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV).

According to the DSM-IV, GAF scores ranging between 61 and 70 
are assigned when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's symptoms most closely resemble the 
mild-to-moderate psycho-social impairment described in the 
criteria for the higher 30 percent rating.  The evidence in 
support of this conclusion is three VA psychiatric evaluation 
reports dated in April 2002, February 2003 and April 2009, 
and two summaries of treatment from the Vet Center dated in 
March 2004 and February 2005.  The April 2002 VA evaluation 
diagnosed generalized anxiety disorder and assigned a GAF of 
79.  The evaluator found that the Veteran was alert and 
oriented with good eye contact.  His speech had a regular 
rate and rhythm.  His thought process was coherent, his 
cognitive function was intact, and his insight and judgment 
were adequate.  His affect was nervous and he reported being 
nervous around crowds and not wanting to fly.  He also 
reported occasional nightmares about his experiences in 
Vietnam.  The Veteran reported being consistently employed 
for the same company for 
thirty-two years without any problems on the job.  The 
Veteran also reported being married.

The February 2003 VA evaluation diagnosed generalized anxiety 
disorder with PTSD features and assigned a GAF of 75.  The 
evaluator was the same as the prior evaluation.  The 
evaluator again found that the Veteran was alert and oriented 
with good eye contact.  His speech had a regular rate and 
rhythm.  His thought process was coherent, his cognitive 
function was intact, and his insight and judgment were 
adequate.  His affect and mood were nervous.  The Veteran was 
still employed and reported no work difficulties and was 
still married and reported no marriage difficulties.  The 
Veteran reported feeling restless, excessive worrying, and 
difficulty sleeping.  He also reported having been prescribed 
Zoloft by his primary care physician since his last 
evaluation.



The April 2009 VA evaluation diagnosed chronic PTSD and major 
depressive disorder and assigned a GAF of 62.  The evaluator 
indicated that the Veteran's psychiatric disorders caused a 
mild degree of psychosocial impairment.  The evaluator found 
that the Veteran's appearance was somewhat disheveled.  
His speech and movements were slow and lethargic.  His affect 
was blunted and his mood depressed.  He was oriented and 
attentive.  His thought processes were slowed but 
unremarkable.  His judgement and insight were unimpaired.  
The Veteran did not have panic attacks or homicidal ideation 
but did endorse passive suicidal thoughts without a plan or 
intent.  He had mildly impaired remote and recent memory.  
The Veteran reported that his intrusive memories and 
nightmares about Vietnam had increased since his retirement 
the previous Fall.  He reported his nerves as being a factor 
in his decision to retire early and he reported some 
difficulties in his marriage in that his nightmares force him 
and his wife to sleep in different rooms.  He reported 
difficulty falling or staying asleep, irritability and 
difficulty concentrating.

The two Vet Center summaries list an initial visit in July 
2001 and regular individual counseling sessions starting in 
October 2002 to which the Veteran had attended 67 sessions as 
of February 2005.  The Veteran reported that he regularly 
thinks and dreams about a helicopter crash in Vietnam where 
he attempted to rescue his friends from the wreckage without 
success and was air evacuated out of Da Nang the next day due 
to his severe physical and psychological reaction.  
His counselor diagnosed moderate to severe PTSD with his 
symptoms being survivor guilt, sleep disturbance, intrusive 
thoughts, anxiety, anger at the government, and intense fear 
of flying.  

The 30 percent rating is more appropriate based on these 
findings because the Veteran suffers from a mild occupational 
and social impairment caused by depressed mood, anxiety, 
chronic sleep impairment, and mild memory loss.  As for his 
occupational impairment, he was able to hold the same job for 
nearly forty years with very few reported difficulties from 
his psychiatric condition.  The biggest impairment to his 
ability to function in his occupation was his fear of flying.  


He reported that he drove to all his business trips, so he 
was unable to take assignments that required long-distance 
travel.  He also reported that his psychiatric condition 
factored into his decision to retire early.  But overall he 
seemed to function remarkably well in his occupation, he was 
entrusted with training the companies employees and he was 
well-liked by his co-workers, despite his psychiatric 
symptoms.  As for his social functioning, the Veteran 
reported one marriage lasting thirty years which broke up due 
to his ex-wife's behavior, but reported that he and his ex-
wife have been on good terms since the divorce.  His second 
and current marriage has lasted over ten years and appears to 
be a successful relationship.  He reported that his 
nightmares put a strain on the relationship in that they have 
to sleep in different rooms.  The Veteran also reported 
relationships with his two adult sons and reported 
socializing regularly with his neighbors and former co-
workers.  This also demonstrates a high level of social 
functioning despite his psychiatric difficulties. 

In addition, the Board notes that the examination reports 
list GAF scores of 62-79.  A GAF score, as already explained, 
is a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 
60-65 is indicative of "[s]ome mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  At worst, a GAF score of 
60 at the lower end of this range indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).    



The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§§ 4.2, 4.6.  See also VAOPGCPREC 10-95.  That said, while 
not altogether dispositive of the rating that should be 
assigned, the VA examiner's use of this descriptive language 
is nonetheless probative evidence to be considered in making 
this important determination.  38 C.F.R. §§ 4.2, 4.6.  

The Veteran's GAFs of 62-79 are consistent with a disability 
rating of 30 percent.  While he does have mild symptoms 
associated with his psychiatric disorder, the examiners agree 
that he is functioning well despite his symptoms.  The Board 
finds no basis to assign a higher disability rating of 50 
percent based on these assessments of the Veteran's 
functioning as he does not have circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  

And, overall, for the reasons and bases discussed, the 
Veteran has demonstrated the level of symptoms required for a 
higher 30 percent rating, but no greater.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (rating criteria provide 
guidance as to the severity of symptoms contemplated for each 
rating; they are not 
all-encompassing or an exhaustive list).  Moreover, as the 
Veteran has met the requirements for a higher 30 percent 
rating since the effective date of his award, there is no 
basis to "stage" his rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).



Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of 


disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

Here, because the Board finds that the schedular ratings of 
30 percent for the Veteran's acquired psychiatric disorder 
contemplates the Veteran's symptoms, referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no 
evidence the Veteran's acquired psychiatric disorder has 
caused marked interference with his employment - meaning 
above and beyond that contemplated by his schedular rating, 
or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 

Moreover, even though the Veteran stated that his nerves 
factored into his decision to retire early, there is no 
evidence that the retirement was anything other than 
voluntary.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, in 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating, itself, is recognition 
that industrial capabilities are impaired.  So the Board does 
not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



III.  Service Connection for a Seizure Disorder

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10-percent 
disabling), generally within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's STRs indicate he was hospitalized after a 
report of seizures.  In October 1968, while stationed in 
Vietnam, his bunkmates witnessed him thrashing in his sleep 
and believed he was having a seizure.  They attempted to 
restrain him and put a spoon in his mouth to prevent him from 
choking on his tongue.  When he woke up he had a headache, 
dizziness and sore muscles.  He was transported to a hospital 
in Japan and then to Tennessee for further observation and 
work up.  However, no further episodes were witnessed and he 
was never diagnosed with any type of seizure disorder.  So, 
ultimately, these records provide evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145, 147 (1996).  

Since service the Veteran has not received any treatment for 
seizures or any diagnosis of a seizure disorder.  The report 
of an April 2009 VA examination indicates there were no 
findings consistent with a seizure disorder.  The Veteran 
complained of a seizure in service and dizzy spells since 
service.  His head and neck MRA, however, showed no 
significant vascular abnormality of his brain or neck 
to account for his reported symptoms.  His head MRI also 
showed a normal brain.  His EEG was also normal.  The 
examiner attributed the Veteran's complaints of dizzy spells 
to orthostatic hypotension brought on by his hypertension 
medication.  The examiner did not find evidence of a current 
seizure disorder.

Therefore, the Veteran does not meet the first and indeed 
perhaps most fundamental requirement for a successful 
service-connection claim inasmuch as he does not have the 
required proof of current disability such as a diagnosis of a 
seizure disorder.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed; without this minimum 
level of proof, there is no valid claim).  See also Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of 
application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).

The absence of objective evidence of the currently claimed 
disability is reason enough, alone, to deny the Veteran's 
claim.  Additionally, though, his claim cannot be granted as 
there is no medical nexus opinion linking a seizure disorder 
(even if shown that he currently has one) to his military 
service, nor for that matter has he alleged that a medical 
professional has ever told him that he has this condition or 
that it is somehow related to his military service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The Board has also considered the Veteran's lay statements.  
Although he may believe that he has a seizure disorder 
related to his military service, he is only competent to 
testify regarding his symptoms, as he lacks the medical 
expertise to render a medical diagnosis or opinion on the 
etiology of his condition.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994). 

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a seizure disorder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim is denied.

IV.  Service Connection for Hypertension

The Veteran asserts that his hypertension is attributable to 
his military service.  For the reasons and bases discussed 
below, however, the Board finds that service connection for 
this condition is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  



The minimum compensable disability rating of 10 percent for 
hypertension requires diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure 
of predominantly 100 or more and requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
((DC) 7101 (2008). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 
7101(Note 1) (2008).

In this case, the Veteran's STRs do not include any 
abnormally high blood pressure readings, much less 
indications of persistently elevated blood pressure.  
For example, his separation examination lists his blood 
pressure as 130/70, which was within normal limits.  Since 
this finding is considered a normal blood pressure reading, 
his STRs provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran's National Guard records also show normal blood 
pressure readings of 134/84 in February 1978, 140/82 in 
January 1982, 130/80 in December 1985, 132/80 in September 
1989, and 126/86 in November 1992.  None of his 
National Guard records make note of treatment or diagnosis of 
hypertension.

A March 2002 VA examination found blood pressure of 170/80 
and indicated not well-controlled hypertension.  An April 
2009 VA examination found blood pressure of 113/80 controlled 
by daily medication.  The examiner indicated the Veteran's 
hypertension was not related to his military service because 
it did not initially manifest until the 1990s, many years 
after his service ended.



Since this examiner based his opinion on a thorough review of 
the record for the pertinent medical and other history, and 
personal evaluation, the Board finds that his opinion 
constitutes compelling evidence against the claim for service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

The Veteran testified at the November 2002 DRO hearing that 
his blood pressure was high at his separation examination in 
1968, but that the examiner made him sit down and relax 
before he took another reading.  The Veteran also testified 
that his primary care physician had diagnosed him with 
hypertension approximately seven years earlier and put him on 
Diovan.

By the Veteran's testimony, there was a nearly thirty-year 
lapse between the conclusion of his active duty military 
service and the initial diagnosis of hypertension, which 
provides additional compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).  Since hypertension 
was initially diagnosed well more than one year after his 
military service ended, he is not entitled to the presumption 
this condition was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

But of equal or even greater significance, none of the post-
service medical records contains a medical opinion relating 
the Veteran's hypertension to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In sum, these post-service medical records provide highly 
probative evidence against the claim for service connection 
for hypertension.

Indeed, the only evidence even suggesting a relationship 
between the Veteran's hypertension and his military service 
comes in the way of his own unsubstantiated lay statements.  
But he is simply not competent to attribute this condition to 
his service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions, 
including on causation).  He is only competent to comment, 
for example, on the type of symptoms he experienced during 
service and during the many years since, but not their cause 
insofar as whether they are attributable to hypertension from 
his military service.  38 C.F.R. § 3.159(a)(2); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

As no competent evidence shows the Veteran developed 
hypertension either during his military service or during the 
one-year presumptive period after it ended, or that his 
hypertension is otherwise attributable to his military 
service, the Board finds that the preponderance of the 
evidence is against his claim for service connection for 
hypertension.  And as the preponderance of the evidence is 
against his claim, the benefit-of-the-doubt doctrine does not 
apply, and his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).




ORDER

A higher 30 percent, though no greater, initial rating is 
granted for the generalized anxiety disorder with PTSD 
features, subject to the statutes and regulations governing 
the payment of VA compensation.

The claim for service connection for a seizure disorder is 
denied.

The claim for service connection for hypertension also is 
denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


